Citation Nr: 1216648	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  09-49 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder to include as due to exposure to radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 1972 to June 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In December 2011, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  


FINDINGS OF FACT

1.  In July 2004, the RO denied service connection for a psychiatric disorder to include as due to exposure to radiation.  The Veteran did not file a notice of disagreement and the decision became final.  

2.  Evidence added to the record since the final denial of entitlement to service connection for a psychiatric disorder to include as due to exposure to radiation includes evidence that was not previously before agency decision makers; however the evidence does not relate to an unestablished fact that, when considered with all the evidence of record, raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The July 2004 decision that denied the Veteran's claim for service connection for a psychiatric disorder to include as due to exposure to radiation is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  New and material evidence has not been received to reopen the claim for service connection for a psychiatric disorder to include as due to exposure to radiation.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in December 2008 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and the Veteran submitted private treatment records.  Further, he was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.    

A specific VA medical opinion is not needed to consider whether the Veteran has submitted new and material evidence but, rather, the Board has reviewed all the evidence submitted to the claims file since the last final denial.  Therefore, a remand for a VA opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4)(iii) (2011).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither he nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence 

To reopen a previously denied Board decision, or an RO decision that has become final, new and material evidence must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 3.156(a).  Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented since the last final denial on any basis will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers that is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996); 38 C.F.R. § 3.156.  

In July 2004, the RO denied service connection for schizo-affective disorder and so informed the Veteran that same month.  He did not disagree with that rating action and it thus became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence considered by the RO consisted of the Veteran's service treatment records, an Internet Article, and a June 1995 VA examination report.  The service treatment records showed treatment for anxiety reaction in 1973, as well as a 1974 bill for a private examination for nervous tension.  They also showed a finding of chest discomfort most likely related to stress in 1974.  At separation, a history of anxiety due to long working hours in 1975 was noted; however, no diagnosis of a mental disorder was entered.  The Internet articles discussed schizophrenia and electrosensitivity.  The VA examination report diagnosed schizo-affective disorder.  The RO found that there was no evidence of a chronic mental disability diagnosed during service or within one year of service and no medical evidence associating the condition with radiation exposure in service.  

Evidence added to the record since the July 2004 denial consists of private treatment records dated from 1993, and VA treatment records dated from 2009, as well as hearing testimony provided by the Veteran before the undersigned.  The Veteran has also submitted Internet articles.  The VA records and the private records contain treatment for psychiatric complaints.   These records are new since they were not previously of record at the time of the previous decision.  However the new evidence is immaterial because it is cumulative.  A finding of a current psychiatric disorder was of record at the time of the previous decision.  The Internet articles are new since they were not previously of record; however they are not material to the Veteran's claim as they are general in nature and do not specifically relate the Veteran's disorder to service including exposure to radiation.  The hearing testimony consists of the Veteran's contentions regarding his disorder and its relationship to his service.  The Veteran's testimony in this regard is cumulative of his statements and contentions that were before the VA previously. 

None of the above evidence is material as it does not raise a reasonable possibility of substantiating his claim.  Thus the newly submitted evidence cannot be material to the claim. 

The evidence submitted by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  There is no competent medical evidence of record relating any current disorder to active service to include as due to exposure to ionizing radiation.  As noted, the Veteran's own statements in this regard are cumulative of his statements that were before the VA previously.  Nor is he competent to provide a medical opinion.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Thus, new and material evidence has not been received and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156. 


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for a psychiatric disorder to include as due to exposure to radiation, and the claim is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


